Citation Nr: 1454442	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  13-23 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to an increased rating for residuals of trauma and arthrotomy of the right knee, rated as instability, currently evaluated as 20-percent disabling.

4.  Entitlement to an increased rating for residuals of trauma and arthrotomy of the right knee, rated as limitation of motion (LOM), currently evaluated as 10-percent disabling.

5.  Entitlement to a TDIU for the period August 12, 2013 forward.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February to March 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York that denied the benefits sought on appeal.  The Board notes that the October 2012 rating decision did not address the low back claim; but, the Statement of the Case (SOC) reflects that a decision review officer denied the claim.  Hence, it is properly before the Board.

In light of the fact the Veteran seeks the highest rating for his right knee disability and has asserted unemployability, the Board also takes jurisdiction of that issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a temporary 100-percent rating for convalescence has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised of any further action he should take.



REMAND

The September 2011 VA examination report reflects that the examiner opined that there was less than a 50-percent probability that the Veteran's service-connected right knee disability caused his bilateral hip disorder.  The examiner did not, however, opine whether the right knee aggravates the disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Hence, the Board agrees with the Veteran's representative that the case must be returned for an addendum by the examiner to address that facet if the case.

On his August 2013 substantive appeal, the Veteran noted that he was scheduled to undergo a total right knee replacement that same month.  The RO received records related to this procedure later that month, but did not issue a supplemental statement of the case as is required by regulation.  38 C.F.R. § 19.37(a) (2014).  

The report of total knee replacement surgery indicates a change in the disability since the last examination and entitles the Veteran to a new examination.  Snuffer v. Gober, 10 Vet App 400 (1997)

As noted the question of entitlement to TDIU has been inferred.  This requires further development.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Invite the Veteran to complete a formal application for TDIU.

2.  Ask the Veteran to report any relevant treatment he has received since February 2014 and to authorize VA to obtain any records from non-VA sources.

Inform the Veteran of any records that cannot be obtained, tell him what efforts were made to obtain the records, and what further actions will be taken.  

3.  Send the claims file to the examiner who conducted the September 2011 knee and hip examinations.  Direct the examiner's attention to the private treatment records related to the bilateral hip disorder that were added to the claims file after the examination.  Ask the examiner if that evidence changes his opinion as to a causal connection between the service-connected right knee and the Veteran's bilateral hip disorder?

If the answer to the above question is negative, ask the examiner to opine if there is at least a 50-percent probability that the right knee aggravates, that is-chronically worsens, the bilateral hip disorder; and if so whether there is medical evidence created prior to the aggravation, or between the time of aggravation and the current level of disability, that shows a baseline of the disability prior to aggravation?

Ask the examiner to provide reasons for any opinion rendered.

4.  Arrange an examination to determine the current severity of the right knee disability.  The claims file must be made available for review by the examiner.

Aside from addressing the range of motion and stability of the right knee, the examiner should specifically address the extent, if any, of any additional limitation of motion of the right knee due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, and flare-ups.  These findings should be portrayed in terms of degrees of additional loss of motion.

The examiner should not the severity of any instability or subluxation.

The examiner should provide an opinion as to whether the Veteran's right knee disability would prevent him from performing the kinds of work his education and experience would qualify him to perform.  The examiner should also opine whether the answer would change if the hip disabilities were considered service connected.

5.  If there is any period during the appeal when the Veteran did not meet the percentage requirements for TDIU, the issue should be referred to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2014).

6.  The AOJ should then re-adjudicate the claims, including the question of entitlement to TDIU.  If any decision remains in any way adverse to the Veteran, issue a supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






